      Case 1:20-cr-00012-DLC-TJC Document 79 Filed 08/31/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                               CR 20–12–BLG–DLC

                      Plaintiff,

        vs.                                              ORDER

 JOSIE SANCHEZ MILLER,

                      Defendant.


      Earlier this morning, the Court indicated it would release Defendant

Josie Sanchez Miller from pretrial custody pursuant to 18 U.S.C. § 3142(i) unless

the parties showed cause as to why Miller should not be released. (Doc. 76.)

Given the emergent nature of Miller’s condition, the Court gave the parties until

noon today to respond to its order. (Id.)

      Defense counsel responded that she “takes no position.” (Doc. 77.) The

United States indicates it has no objection to the Court ordering Miller’s release.

(Doc. 78.)

      Under 18 U.S.C. § 3142(i), the Court has authority to order the temporary

release of a person in the custody of the U.S. Marshal “to the to the extent that the

judicial officer determines such release to be necessary for the preparation of the

person's defense or for another compelling reason.” Courts have determined that a
      Case 1:20-cr-00012-DLC-TJC Document 79 Filed 08/31/20 Page 2 of 3



life threatening medical condition presents a “compelling reason,” United States v.

Rebollo-Andino, 312 Fed. App’x 346, 348 (1st Cir. 2009) (observing that the

defendant’s medical condition could warrant temporary release depending on the

circumstances); United States v. Hamilton, 2020 WL 1323036, at *2 (E.D.N.Y.

Mar. 20, 2020) (noting that release under § 3142(i) may be appropriate where the

defendant “is suffering from a terminal illness or serious injury”); States v.

Cordero Caraballo, 185 F. Supp. 2d 143, 144-47 (D.P.R. 2002) (ordering release

of defendant who sustained multiple gunshot wounds).

      Here, the Court finds Miller’s present condition to present a “compelling

reason” to justify her temporary release. Miller is currently hospitalized with

COVID-19 and her condition is rapidly declining. Miller has signed a “do not

resuscitate” request and has indicated her desire to be taken off her oxygen

machine—a decision her doctor believes will cause her to pass within a day.

Given the imminent time frame and the need for Miller to be able to communicate

with family in what might be her final hours, the Court finds that “compelling

reasons” justify Miller’s release under 18 U.S.C. § 3142(i).

      IT IS ORDERED that Defendant Josie Sanchez Miller be released from

custody pursuant to 18 U.S.C. § 3142(i).
Case 1:20-cr-00012-DLC-TJC Document 79 Filed 08/31/20 Page 3 of 3



Dated this 31st day of August, 2020.
